Citation Nr: 0336348	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-07 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
post-traumatic stress disorder (PTSD) and depression and if 
so, whether service connection for an acquired psychiatric 
disorder may be established.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.  

A personal hearing was held at the RO before the undersigned.  
A transcript of the hearing is of record.

The RO first denied the claim in an April 2000 rating 
decision on a basis, lack of evidence of a well-grounded 
claim, that was later abolished by the Veterans Claims 
Assistance Act of 2000 (the VCAA).  In the September 2001 
decision, the RO stated as its basis for readjudicating the 
claim that the April 2000 decision had been "vacated" by 
the provisions of the VCAA.  The Board disagrees with this 
conclusion.  Under the VCAA, VA may readjudicate a claim 
denied or dismissed as not well grounded when the denial or 
dismissal became "final" at any time from July 14, 1999 to 
November 9, 2000, the date of enactment of the new act, on 
motion of the claimant or the Secretary of VA and in that 
case, the readjudication proceeds "as if the denial or 
dismissal had not been made."  See 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
veteran did not file a notice of disagreement with the April 
2000 decision within one year from the April 2000 date of 
notice of the decision.  The April 2000 decision became final 
after that one-year period expired.  However, the April 2000 
decision did not become final within the period signified by 
the VCAA.  Therefore, the claim was not subject to the 
provision of the new act allowing readjudication as if the 
denial or dismissal had not been made.  The claim could be 
reconsidered only on the basis of new and material evidence.  
In the decision that follows, it is found that the claim 
should be reopened on this basis.

Following reopening of the claim:  This appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In an April 2000 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, including PTSD and depression.  
The veteran did not file a notice of disagreement appealing 
that decision.

2.  Evidence that has been added to the record since the 
April 2000 rating decision is not cumulative or redundant, is 
competent, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 2000 decision of the RO is final.  38 U.S.C.A. 
§ 7104(c) (West 2002).

2.  Evidence received in support of the claim of entitlement 
to service connection for an acquired psychiatric disorder, 
including PTSD and depression, is new and material and 
therefore sufficient to reopen the claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and material evidence

In an April 2000 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, including PTSD and depression.  The 
veteran did not file a notice of disagreement with the 
decision within the one-year period extending from the date 
of the April 2000 notice of the decision.  Therefore, the 
decision became final.  38 U.S.C.A. § 7104(c).

Once a rating decision on a claim becomes final, the claim 
may not be reopened or allowed except as provided by law.  
38 U.S.C.A. § 7105(c).  A final decision of the Secretary 
shall be reopened if it is determined that new and material 
evidence has been added to the record.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

In this case, the RO readjudicated the claim without finding 
that the record contained new and material evidence.  
However, the Board must make such a finding in order to have 
jurisdiction to readjudicate the claim on its merits.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
("jurisdiction does indeed matter and it is not 'harmless' 
when the VA during the claims adjudication process fails to 
address threshold jurisdictional issues").

The evidence to be evaluated is that which has been added to 
the record since the last prior final denial of the claim on 
any basis, in this case, since the April 2000 rating 
decision.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).

It must first be found that some or all of the evidence in 
question is "new," that is, not of record at the time of 
the last final disallowance of the claim and not merely 
redundant or cumulative of other evidence that was.  If there 
is new evidence, the question whether that evidence is 
"material" is considered.  Vargas-Gonzalez, 12 Vet. App. at 
327; 38 C.F.R. § 3.156(a).  "Material evidence" means 
evidence that bears directly and substantially upon the 
specific matter under consideration and which, by itself or 
in connection with the evidence previously assembled, is so 
significant that it must be considered in order that the 
merits of the claim may be fairly decided.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  (Although 38 C.F.R. § 3.156(a) has been amended, the 
amended version is effective only for applications to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45, 629 (August 29, 2001).  Thus, it does not apply to this 
appeal.)

To be material, the evidence also must be competent on the 
particular issue to which it pertains.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (citing Grottveit v. Brown, 5 Vet. 
App. 91 (1993)).  Therefore, when a proposition is medical in 
nature, such as one concerning medical nexus, etiology, or 
diagnosis, then medical, rather than lay, evidence is 
required.  Voerth v. West, 13 Vet. App. 117, 120 (1999); cf. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (evidence 
proceeding from a non-medical source competent to prove non-
medical propositions).  For the limited purpose of 
establishing whether there is new and material evidence with 
which to reopen a claim, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The ground of the April 2000 denial was that the medical 
evidence tended to show that the veteran currently had 
psychiatric disorders, PTSD and depression, because of a 1990 
automobile accident rather than because of any incident of 
his service.  It was noted in the decision that his service 
medical records contained no notations of psychiatric 
symptoms or illness.  The evidence upon which the denial of 
the claim was based included the report concerning a 
psychiatric hospitalization of the veteran in June 1992.  The 
report contains a multiaxial assessment of the veteran on 
discharge.  Diagnoses stated there include PTSD and major 
depression on Axis I, status post motor vehicle accident with 
chronic pain syndrome on Axis III, and acute stressors 
secondary to accident on Axis IV.  

A considerable amount of new evidence was added to the record 
after the April 2000 decision.  This is evidence that was not 
of record at the time of the original rating decision and is 
not merely cumulative of evidence that was.  38 C.F.R. 
§ 3.156(a).  

The new evidence includes an undated note received in 
November 2001 that was prepared by a private physician who 
had performed a psychiatric evaluation of the veteran using 
multiaxial assessment.  Diagnoses stated in the note include 
depressive disorder, PTSD delayed onset, and rule out 
psychotic disorder on Axis I and "[w]itness of children's 
death" on Axis IV.  

This new evidence is competent, prepared as it was by a 
physician, and is material to the service connection claim.  
It is material because it bears substantially and directly on 
a proposition that the veteran has urged in support of his 
claim, that he developed PTSD as a result of witnessing a 
tank accident during service in which two children were run 
over and killed.  The note is the first medical evidence in 
the record that stands for the proposition that the veteran 
currently suffers from psychiatric disorders (PTSD and 
depression) that have their roots in trauma that he 
encountered during service.  This is evidence that would have 
to be considered in any fair assessment of the merits of 
claim.  38 C.F.R. § 3.156(a).  Therefore, the Board finds 
that new and material evidence has been submitted in this 
case.  Accordingly, the claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
PTSD and depression, is reopened.  Id.

Because the claim has been granted to this extent, the Board 
did not consider whether VA previously complied with the 
requirements of the VCAA that apply when the issue is whether 
to reopen a claim on the basis of new and material evidence.  
The Board has concluded, however, that before the merits of 
the claim are decided, VA must take certain actions under the 
VCAA.  These actions are requested in the remand that 
follows.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, including PTSD and depression, is reopened.


REMAND

The issue on appeal is entitlement to service connection for 
an acquired psychiatric disorder, including PTSD and 
depression.  As noted above, his current medical records show 
that the veteran has diagnoses of PTSD and depression.  The 
veteran's contentions in support of the claim concern mainly 
PTSD.

The veteran urges that his current PTSD was caused by a 
single stressful event (stressor) that he experienced during 
service.  He has described this stressor in written 
statements and again in his hearing testimony of June 2003.  
Collectively, these submissions form the following account:  
that when serving as a gunner in a tank unit in Germany in 
approximately February, March, or April of 1972, he was 
riding in a convoy of tanks from his unit that made its way 
through a village located approximately 40 kilometers from 
the main post in Fulda; that the tank ahead of him ran up 
onto the sidewalk and ran over and killed two German 
children; that he saw parts of the mangled bodies of the 
children strewn in the way; that these were the same children 
to whom he gave presents during the previous Christmas.  In 
describing this traumatic event, the veteran has added, 
although not claiming that this constituted a second 
stressor, that the driver of the tank that killed the 
children, R-----, later tried to commit suicide in the 
barracks by slashing his wrists; and that the veteran stopped 
the attempted suicide by calling for help, whereupon R----- 
was taken away and the veteran never saw him again.  

The veteran's service personnel records show that during the 
time that this incident would have occurred, the veteran was 
serving as a gunner in an armored cavalry regiment of the 
United States Army in Europe.  The specific unit in which the 
veteran was serving during the time in question is identified 
in those records. 

The Board notes that the proof needed to establish service 
connection for PTSD differs from, and is more specific than, 
that needed to establish service connection for another 
acquired psychiatric disorder.  

When the disability in concern is an acquired psychiatric 
disorder other than PTSD, service connection may be shown by 
affirmative evidence showing inception or aggravation of the 
disorder during service or through statutory presumptions.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  When the disorder is first diagnosed after service, 
service connection can still be granted for that condition if 
the evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection may be established for 
psychosis in particular on the basis of a presumption under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1112, 1131 
and 1137; 38 C.F.R. §§ 3.303, 3.307 and 3.309(a) (2002).  If 
manifested by a veteran to a compensable degree within one 
year after his or her separation from a period of active 
service consisting of 90 days or more during a period of war 
or after December 31, 1946, psychosis is presumed to have 
been incurred by the veteran during service.  38 C.F.R. 
§ 3.307(a), 3.309(a).  In the alternative, service connection 
may be established under 38 C.F.R. § 3.303(b) for an acquired 
psychiatric disorder other than PTSD by (a) evidence of (i) 
the existence of a chronic psychiatric illness in service or 
during any applicable presumption period established by 38 
C.F.R. § 3.307 and (ii) present manifestations of the same 
chronic disease, or (b) when a chronic disease is not present 
during service, evidence of continuity of symptomatology.  

The provisions of 38 C.F.R. § 3.304(f) govern service 
connection for PTSD.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and a stressor that took 
place during service; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2002).  Section 4.125(a) provides that for VA 
purposes, a PTSD diagnosis must satisfy the standard for that 
diagnosis contained in the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders-IV 
(DSM-IV).  38 C.F.R. § 4.125(a) (2003).  Although a stressor 
need not be corroborated in some cases if combat-related, see 
38 C.F.R. § 3.304(f), the stressor alleged in this case is 
not combat related and therefore, must be proven by more 
evidence than the veteran's word alone.  

After reviewing the record, the Board finds that additional 
development of the evidence should be undertaken before the 
claim is decided.  Additional development of this claim is 
required by the VCAA.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002).

The VCAA, which, as noted above, was enacted on November 9, 
2000, charges VA with a heightened duty to provide certain 
assistance and notice to claimants of VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  
It is thus more favorable to claimants than was the former 
law.  New regulations have been promulgated implementing the 
new statute and, with the exception of certain provisions 
concerning applications to reopen previously denied claims, 
are effective from the date of the statute's enactment.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  

Because the claim in this case was pending before VA when the 
VCAA was enacted, it is a claim to which the VCAA and its 
implementing regulations apply.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); cf. Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) (VCAA did not apply to a claim that was the 
subject of a Board decision entered before the enactment of 
the VCAA).  

The veteran has not received a VA examination in conjunction 
with this claim.  Under the VCAA, VA has a duty to secure a 
medical examination or opinion if such is necessary to decide 
any claim for compensation.  38 U.S.C.A. § 5103(A)(d)(1); 
38 C.F.R. § 3.159(c)(4).  The statute provides that an 
examination is necessary if the lay and medical evidence of 
record includes competent evidence that the veteran has a 
current disability or persistent and recurring symptoms of 
disability, indicates that the disability or symptoms may be 
associated with the veteran's service, but does not include 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).

As is observed above, medical evidence now of record confirms 
that the veteran currently has depression and PTSD and this 
evidence includes a medical opinion that these disorders are 
linked to an incident of his service.  The lay statements of 
record, not only the veteran's but also written statements 
presented by his wife and a friend, respectively, urge the 
same proposition.  However, the medical evidence of record 
does not represent a sufficient basis upon which to resolve 
the claim.  There is conflict in the medical evidence about 
whether the veteran's current psychiatric condition is 
service-related or rather, is the outcome of a 1990 
automobile accident.  Therefore, the medical evidence now of 
record is insufficient, and a VA examination must be 
performed in conjunction with the reopened claim.  See 
38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).

The examination should be concerned with the etiology of all 
acquired psychiatric disorders with which it is concluded the 
veteran suffers, to include PTSD if it appears it may be 
linked to a verified stressor.  See 38 C.F.R. § 3.304(f).  
However, if before the examination is performed, the RO has 
concluded that the stressors alleged by the veteran in 
support of his claim of entitlement to service connection for 
PTSD may not be considered to be verified, the examination 
should concern only acquired psychiatric disorders other than 
PTSD.  See id.

If PTSD is included in the scope of the VA examination, the 
examination report also should discuss the DSM-IV standard 
for the diagnosis of PTSD and explain how it applies to the 
veteran's case.  The revised standard of proof governing 
service connection claims for PTSD, by providing that the 
record of the claim must contain a PTSD diagnosis rendered in 
accordance with § 4.125, incorporates the revised diagnostic 
criteria for PTSD contained in American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders-IV (DSM-IV).  The DSM-IV diagnostic standard is 
more favorable to a veteran seeking service connection for 
PTSD than is the earlier standard, contained in DSM-III.  
Unlike the DSM-III standard, the DSM-IV standard for 
assessing whether a stressor is sufficient to cause PTSD is a 
subjective one.  Under DSM-IV, it is not necessary for the 
diagnostician to conclude that the stressor in concern would 
trigger PTSD in almost anyone.  Rather, the DSM-IV diagnostic 
criteria are satisfied if a person actually has developed 
PTSD as a result of exposure to a traumatic event that caused 
him or her to respond with intense fear, helplessness, or 
horror.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

However, the VA examination to be performed on remand will 
not concern PTSD unless the stressor alleged by the veteran 
is verified.  Whether a stressor alleged by a claimant 
actually occurred is a question of fact that is resolved not 
by medical experts but by VA adjudicators alone.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  Thus, a diagnosis of 
PTSD, even if rendered in accordance with the DSM-IV 
standard, does not aid VA adjudicators assessing a claim for 
service connection for PTSD unless VA has determined that the 
stressor or stressors on which the diagnosis is based have 
been verified.

Thus, on remand, the RO must seek all available service 
department and federal documentation that could verify the 
occurrence of the stressor alleged by the veteran in support 
of his contention that he should be granted service 
connection for PTSD. 

Under the VCAA, VA has a duty to make reasonable efforts to 
obtain records pertinent to a claim, and if the records could 
not be secured, must so notify the claimant.  When records 
needed to decide a claim for VA benefits are in the custody 
of a federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  VA must give appropriate notice 
to the claimant if it is unable to obtain the records.  
38 C.F.R. § 3.159(e).  Here, the RO should make a request to 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) that it attempt to verify the alleged 
stressors with service department records.  

The VCAA charges VA with a duty to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  The notice must indicate which evidence the 
claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's behalf.  
Id.; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice must clearly indicate that the claimant 
has one year from the date of the notice in which to identify 
or submit evidence in support of the claim.  38 U.S.C.A. 
§ 5103. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all notice 
and development action required by the 
VCAA and its implementing regulations, in 
addition to the action requested below, 
and appearing to be necessary in this 
case has been completed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).

2.  The RO should prepare a summary 
concerning the stressor that has been 
alleged by the veteran: that when 
serving as a gunner in a tank unit in 
Germany in approximately February, 
March, or April of 1972, he was riding 
in a convoy of tanks from his unit that 
made its way through a village located 
approximately 40 kilometers from the 
main post in Fulda; that the tank ahead 
of him ran up onto the sidewalk and ran 
over and killed two German children; and 
that he saw parts of the mangled bodies 
of the children strewn in the way; that 
these were the same children to whom he 
gave presents during the previous 
Christmas.  With this summary, the RO 
should note that the veteran said that 
the driver of the tank was someone named 
R-----, that he and R----- were in the 
same unit, that R-----later tried to 
commit suicide in the barracks by 
slashing his wrists, and that the 
veteran stopped the attempted suicide by 
calling for help.  

Then, the RO should send this summary to 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, with a 
request that it verify each stressor 
with service department records 
provided to the RO, to include military 
police reports, reports of line-of-duty 
investigations, and reports of 
investigations performed under Status of 
Forces Agreements between the United 
States and Germany.  If USASCRUR is 
unable to provide the verifying records, 
they should be asked to direct the RO to 
any additional appropriate sources.

The RO should document in the claims file 
all attempts to secure this evidence and 
provide appropriate notice to the 
appellant regarding records and 
information that could not be obtained.  
All additional service records obtained 
should be incorporated into the claims 
file.

3.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine whether he currently has one 
or more acquired psychiatric disorders 
that are related to his service.  Before 
scheduling the examination, the RO should 
review all of the evidence relevant to 
the PTSD stressors alleged by the veteran 
in support of his claim.  If, and only 
if, it concludes that one or more of the 
PTSD stressors alleged by the veteran has 
been verified, the RO should request that 
the examination include, in addition to 
assessment for an acquired psychiatric 
disorder other than PTSD, assessment for 
PTSD.  If the examination is to concern 
PTSD as well as an acquired psychiatric 
disorder other than PTSD, the RO should 
prepare a summary of the verified 
stressors for the examiner and associate 
that summary with the claims file.  

The examiner should review pertinent 
information in the claims file.  The 
examination should include any diagnostic 
tests or studies, such as psychological 
tests, that are deemed necessary for an 
accurate assessment.

The examiner should conduct a thorough 
psychiatric evaluation of the veteran 
and, based on a review of the medical 
records and sound diagnostic principles, 
provide a diagnosis of any acquired 
psychiatric disorders found.  

If the evaluation results in a diagnosis 
of PTSD, the examiner should state in the 
examination report whether the verified 
stressor(s) is sufficient to support the 
diagnosis of PTSD.  If a diagnosis of 
PTSD is not made, the examiner should 
explain in the examination report why 
such a diagnosis is not warranted.  In 
considering whether to assign a diagnosis 
of PTSD, the examiner must apply the 
diagnostic criteria for PTSD contained in 
the American Psychiatric Association's 
DSM-IV; the examination report must show 
that such an analysis was performed.

If the examination results in a diagnosis 
of acquired psychiatric disorder(s) other 
than PTSD, the examiner should state in 
the examination report whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the veteran 
developed the psychiatric disorder(s) as 
a result of his service.  

4.  Then, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If the report 
is deficient in any manner, the RO must 
take corrective action.

5.  Then, the RO should readjudicate the 
claim under all theories of service 
connection relevant thereto.  If the 
benefit sought on appeal remains denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and allow them 
appropriate time in which to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



